LATIMER, Justice.
I dissent.
There are two principles announced in Mr. Justice WADE’S opinion with which I disagree. First, I do not believe the court should have received evidence of the work performed by respondent nor monies advanced by him because of his failure to file a bill of particulars until the morning of trial. Second, I am unable to find any evidence in the record to sustain the trial court’s finding of the number of hours per day, or the number of days per month worked by respondent.
Section 104-13-3, U. C. A. 1943, provides:
“It is not necessary for a party to set forth in a pleading the items of an account therein alleged, hut he must deliver to the adverse party, within ten days after a demand therefor in writing, a copy of the account, or be precluded from giving evidence thereof. The court, or a judge.thereof, may order a further account when the one delivered is too general or is defective in any particular.” (Emphasis supplied.)
When counsel for appellant objected to the introduction of evidence concerning these items which should have been included in a bill of particulars, the following colloquy took place between counsel and the court:
“Counsel for respondent: May I state I have a bill of particulars here that I intended to file, but which, in view of the misunderstanding today, I wasn’t able to do, and it has been signed by Mr. Gasparac.
“(Discussion.)
“The Court: This is off the record, Miss Reporter.
“(Discussion.)
“The Court: And I believe I am going to let you file it. I think it improper — I don’t think this matter has had quite the attention it should have had, both with respect to its coming to trial today and also the filing of that, but I am reluctant to adhere to the penalty prescribed by statute because we just can’t find out the facts apparently and do justice between these parties without looking into the matter of Mr. Gasparac’s claims.
*307“If this hill of particulars, by any reason, or for any reason, takes Mr. Beatie by surprise, or puts them to any disadvantage because of its late filing, I will simply continue the matter for sufficient time for him to meet any difficulties that might arise because of its failure and because of the failure to file it before this time, and you may file it at this time, and go ahead and receive evidence concerning the matter.” (Emphasis supplied.)
Shortly after this statement by the court, counsel for appellant complained of the uncertainty and ambiguity of the statement then filed by respondent and the court made the following observation about the bill:
“By the Court: Don’t know what kind of lumber or anything of the kind; very general, I will say that, but let’s go ahead examine the witness.”
It may be that in the discussion shown as “off the record” the respondent’s counsel may have stated some reason for his failure to file timely a bill of particulars but, if so, the substance of this statement cannot be determined from the record. I agree that the court may in its discretion relieve one of default when the party asking relief makes a proper application and showing. The showing should establish that the failure to act timely on the request was excusable and the facts should be such as to permit the judge to make findings of fact which could be reviewed by this court.
The record is barren of any fact or statement showing why respondent failed to furnish a bill of particulars except the phrase
“I have a bill of particulars here that I intended to file, but which, in view of the misunderstanding today, I wasn’t able to do.”
If there were any misunderstanding at that time, it could be of little avail to respondent for the reason that a bill of particulars should have been filed on or about the 8th day of August, 1948, and the misunderstanding did not arise until the 15th day of November, 1948.
*308While the remedy provided by the statute is severe, it should be imposed unless an adequate and proper showing is made to the contrary, for the reason that to hold otherwise emasculates the statute and defeats its purpose. It hardly seems an answer to say that the court was willing to grant a continuance as this same consideration is extended in those cases where a proper showing has been made. Litigants should not be placed in the dilemma of either trying their cases piece-meal or waiving the provisions of the statute.
In my opinion, failure to prepare and submit an appropriate bill of particulars is in part responsible for the confusion existing in the record and the lack of evidence of the hours worked by respondent. The findings are to the effect that from September, 1946, to February, 1947, respondent’s services were worth the reasonable value of $2,-160, based on an average of ten hours work per day for six days per week; that his services performed in managing, operating and maintaining the lodge from December, 1947, until June, 1948, were of the reasonable value of $1,440, said amount being based on an average of ten hours per day for six days per week at the rate of $1.50 per hour; and, that his services performed in the same type of work for the period from June to November have a reasonable value of $714, this amount being based on an average of seven hours per day of six days per week at the rate of $1 per hour.
It is impossible for me to determine how the court arrived at these figures. As I interpret respondent’s evidence, the court could just as well have found that he worked six hours a day or that he worked sixteen hours a day. The only testimony as to his services, was a statement by respondent in substance that for certain periods he worked full time on building the lodge. When the trial judge attempted to require the respondent to fix with some degree of certainty the number of hours he worked, the judge met *309with little success. These questions were asked by the court and the responses given by the respondent:
“Q. How many hours did you actually put in on this place, working on it? A. Some days I would put in 15 hours on it.
“Q. Well, could you give us some idea of how many hours you put in altogether? A. No, I couldn’t sir.
“Q. (Did) you ever compute the hours you put in on this lodge? A. No, sir, I never. I never even thought about it. Never kept a receipt or anything. I never had any reason to do that.
“Q. I understand you didn’t ever keep a current account of the time you put in, hut since that time or since this law suit have you computed about how much time you put in on this lodge? A. No, sir. I am paying bills right now for — and still paying bills on it and I still don’t keep the recipts for it.”
It is to be admitted that the agreement between the parties was informal and that exactness could not be required in the number of hours worked each day by respondent. However, it should have been possible for him to determine with some degree of certainty the number of days per week he worked and the average number of hours per day. He might not be able to be more definite than to fix his working day as four hours, eight hours, twelve hours, or from sun-up until sun-down, but even within those limits the trial court could make some determination. Under the present state of the record, I am unable to ascertain how a finding could be made and what evidence justified the trial court in concluding the respondent worked ten hours per day for six days per week.
WOLFE, J. concurs in the dissenting opinion of LATI-MER, J.